DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102017012035.8, filed on 12/22/2017 was received with the present application.

Claim Objections

Claims 1 and 12 is objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 15, the limitation “connects said regions to each other” should read “connects said hub region and said tooth region to each other”.
In claim 2, line 2-3, the limitation “connect said regions to each other” should read “connect said hub region and said tooth region to each other”.
In claim 12, line 1, the limitation “the first teeth of the first group” should read “the teeth of the first group of teeth
In claim 12, line 2, the limitation “the second group” should read “the second group of teeth”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akanishi (U.S. PGPUB 2018/0347680).

In regards to claim 1, Akanishi teach (Figures 1-12) a single sprocket (bicycle sprocket 12) for mounting on a pedal crank (crank arm 14 and crank axle 16), which is mounted rotatably about an axis of rotation (rotational center axis ‘A’) of a bicycle (bicycle that includes the bicycle crank assembly 10) and configured to engage a bicycle chain (bicycle chain ‘BC’) with chain 

    PNG
    media_image1.png
    1208
    572
    media_image1.png
    Greyscale


In regards to claim 2, Akanishi teach all intervening claim limitations as shown above. Akanishi further teach (Figures 1-12), the connecting region (intermediate portion 38) being formed by a plurality of arms (first arm 51, second arm 52, third arm 53, and fourth arm 54) extending from the hub region (central portion 34) to the tooth region (annular portion 36); wherein, said plurality of arms (first arm 51, second arm 52, third arm 53, and fourth arm 54) connects said hub region (central portion 34) and said tooth region (annular portion 36) to each other (see also paragraphs 0101-0102).

In regards to claims 3-6, Akanishi teach all intervening claim limitation s as shown above. Akanishi further teach (Figures 1-12), the plurality of arms (first arm 51, second arm 52, third arm 53, and fourth arm 54) are designed in cross section shape of a profile carrier (as clearly illustrated in figures 1-2, 4-8, and 11); the plurality of arms (first arm 51, second arm 52, third arm 53, and fourth arm 54) having a thin-walled open cross section (figures 1-2 and 7-8 clearly illustrate, each of the first arm 51, second arm 52, third arm 53, and fourth arm 54 including a hallow recessed cavity with a wall that is depressed inward from the second side surface S2 towards the first side surface S1), a wall thickness (axial width of the wall that defines the hallow recessed cavity on each of the first arm 51, second arm 52, third arm 53, and fourth arm 54) of which is small relative to an axial width of the connecting region (axial distance between the axially outermost surface of the intermediate portion 38 that corresponds to the second side surface S2 and the first rib end surface 75 of the first rib 71 and/ or the second rib end surface 76 of the second rib 72); and the thin-walled cross section (hallow recess cavity with a wall that is depressed inward from the second side surface S2 towards the first side surface S1) 

In regards to claims 7-8, Akanishi teach all intervening claim limitation s as shown above. Akanishi further teach (Figures 1-12), the plurality of teeth (plurality of chain-driving teeth 32) comprise a first group of teeth (second teeth 32b) and a second group of teeth (first teeth 32a); the first group of teeth (second teeth 32b) having a first axial width (second maximum chain-engaging width W2); and the second group of teeth (first teeth 32a) having a second axial width (first maximum chain-engaging width W1); wherein, the second axial width (first maximum chain-engaging width W1) being greater than the first axial width (second maximum chain-engaging width W2) (see also paragraph 0097).

In regards to claim 9, Akanishi teach all intervening claim limitation s as shown above. Akanishi further teach (Figures 1-12), the first axial width (second maximum chain-engaging width W2) of the first group of teeth (second teeth 32b) being smaller than a chain inner link 

In regards to claim 12, Akanishi teach all intervening claim limitation s as shown above. Akanishi further teach (Figures 1-12), the teeth of the first group of teeth (first teeth 32a) being shorter than the teeth of the second group of teeth (second teeth 32b) in the radial direction (figures 6-8 clearly illustrate, the second teeth 32b being shorter than the first teeth 32a).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Akanishi, in view of Emura (U.S.PGPUB 2015/0198231).

In regards to claim 10, Akanishi teach all intervening claim limitation s as shown above. Akanishi further teach (Figures 1-12), the teeth of the second group of teeth (first teeth 32a) each having an axial projection (axially protruding portions on each of the first teeth 32a, which are 
Nevertheless, Emura teach (Figures 1-9) a single sprocket (first sprocket 14) that is mounted on a pedal crank (crank arm 12) rotatably about an axis of rotation (rotational center axis ‘X’) and engaging a bicycle chain (bicycle chain 20); the single sprocket (first sprocket 14) comprising a tooth region (outer peripheral portion of the main body 40 that supports the plurality of teeth 42) with a plurality of teeth (plurality of teeth 42); said plurality of teeth (plurality of teeth 42) including a first group of teeth (second teeth 52) and a second group of teeth (first teeth 51); the first group of teeth (second teeth 52) having a first axial width (second chain engaging tooth width W2) and the second group of teeth (first teeth 51) having a second axial width (first chain engaging tooth width W1); said second axial width (first chain engaging tooth width W1) being greater than said first axial width (second chain engaging tooth width W2); and the first axial width (second chain engaging tooth width W2) of the first group of teeth (second teeth 52) being smaller than a chain inner link plate spacing (distance between pair of parallel inner link plates 22a) of a chain inner link plate pair (pair of parallel inner link plates 22a of the plurality of inner links 22); wherein, the second axial width (first chain engaging tooth width W1) of the second group of teeth (first teeth 51) being greater than the chain inner link plate spacing (distance between the pair of parallel outer link plates 24a) and smaller than an chain outer link plate spacing (distance between pair of parallel inner link plates 22a) of an chain 
Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the first group of teeth in the plurality of teeth on the single sprocket taught by Akanishi in view Emura, in order to radially extend the axial projection on each said first group of teeth beyond the root diameter of the single sprocket (as suggested by Emura). This is advantageous in improving the engagement between the first group of teeth and the chain outer link plate pairs of the bicycle chain, and in properly centering/ holding the bicycle chain on the plurality of teeth.
	
In regards to claim 11, Akanishi in view of Emura teach all intervening claim limitations as shown above. Akanishi further teach (Figures 1-12), the axial projection (axially protruding portions on each of the first teeth 32a) on the teeth of the second group of teeth (first teeth 32a) being formed on the axial outer side (second side surface S2) and/or on the axial inner side (first side surface S1) (figures 1-2 and 5-12 clearly illustrate, the surface of first teeth 32a that corresponds with the second side surface S2 and the surface of first teeth 32a that corresponds with the first side surface S1, both comprising an axially protruding portion that extends in an axial direction).

Response to Arguments

With respect to applicant's arguments in pages 6-7 (section III) of the remarks filed on 05/27/2021, regarding the 35 U.S.C. 102(a)(2) rejection claim 1 in light of Akanishi, have been fully considered but they are not persuasive for the following reasons:
It’s the applicant’s position that examiner solely rely on figures 1-12 in Akanishi and speculation of said figures to teach the particular structure of the single sprocket in claim 1. Applicant further argues, that Akanishi does not described figures 1-12 as representing the accurate scale/ dimensions of the disclosed single sprocket (bicycle sprocket 12); which is a required under MPEP § 2125 when using figures in a prior art references to formulate a rejection based on measurement, dimensions, relative positioning/ locations of drawing features. Therefore, the applicant contends that Akanishi fail to explicitly teach the relative/ absolute axial positioning of the axial tooth center plane, the axial hub center plane, the connecting inner plane, and the tooth inner plane of a single sprocket, all oriented/ arranged in the exact manner recited within claim 1 limitations; and/ or the specific axial dimensions of the hub region, the connecting region, and the tooth region of a single sprocket from which such positioning may be ascertained. 
First, the examiner respectfully disagrees with applicant’s assertion that MPEP § 2125 prevents the use of figures in a prior art reference to teach relative positioning of features in a claimed structure. Although, MPEP § 2125 recites “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value), nowhere in the MPEP § 2125 does it state that prior art drawings cannot be used to teach the relative position/ location of features of a claimed clearly show the structure which is claimed…the picture must show all the claimed structural features and how they are put together…When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art…the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art”. Therefore, it is possible to use prior art drawings to teach the relative positioning, orientation, and/ or arrangement of claimed features. As detailed in the claim 1 rejection statement above, Akanishi disclose a single sprocket (bicycle sprocket 12) comprising a hub region (central portion 34) with an inner profile (plurality of internal splines 42), a tooth region (annular portion 36) with a plurality of teeth (plurality of chain-driving teeth 32), and a connecting region (intermediate portion 38) that extends in a radial direction between and connecting said hub region and said tooth region; where, an axial hub center plane (plane bisecting the axial midpoint of the plurality of internal splines 42 on the central portion 34), a hub outer plane (plane extending along the axially outermost surface of the central portion 34 that corresponds to the second side surface S2), a hub inner plane (plane extending along the axially innermost surface of the central portion 34 that corresponds to the first side surface S1), an axial tooth center plane (plane bisecting the axial midpoint of the plurality of chain-driving teeth 32; wherein, said plane corresponds to center plane ‘CP’ as disclosed in paragraph 0099), a tooth outer plane (plane extending along the axially outermost surface of the first teeth 32a that corresponds to the second side surface S2), a tooth inner plane (plane extending along the axially innermost surface of the first teeth 32a that corresponds to the first side surface S1), a connecting center plane (plane bisecting the axial 

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571)272-2195.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654                                                                                                                    
/R.J.D./Examiner, Art Unit 3654